Citation Nr: 0733797	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.  

2.  Entitlement to service connection for an upper 
respiratory condition, claimed as due to exposure to DDT.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO denied the 
veteran's claims for service connection for diabetes 
mellitus, type II, upper respiratory infections (also claimed 
as cough and shortness of breath), chronic chest pain, 
anxiety, and depression, and found that new and material 
evidence to reopen a claim for service connection for a low 
back disability had not been received.  In May 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in August 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2005.

In September 2007 the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

During the September 2007 hearing the veteran indicated that 
he wished to withdraw his claims for service connection for 
chronic chest pain, anxiety, and depression, and petition to 
reopen a claim for service connection for a low back 
disability.  As such, these issues are no longer before the 
Board.  See 38 C.F.R. § 20.204 (2007).  




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Service department evidence establishes that the veteran 
had service in Thailand, not Vietnam, and there is no 
evidence of actual exposure to herbicides (to include Agent 
Orange) during service.

3.  Diabetes mellitus was first diagnosed many years after 
service, and there is no persuasive medical evidence or 
opinion establishing a relationship between the veteran's 
current diabetes mellitus and military service.  

4.  An upper respiratory disability was first diagnosed many 
years after service, and there is no competent evidence or 
opinion even suggesting a relationship between the veteran's 
current upper respiratory condition and his military service, 
to include claimed exposure to DDT.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, to include as due to herbicide exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for an upper 
respiratory condition, claimed as due to exposure to DDT, are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The December 2004 VCAA 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.  
The April 2005 RO rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  
Clearly, this letters meets Pelegrini's content of notice 
requirements as well as the VCAA's timing of notice 
requirement.  

Regarding Dingess/Hartman, the Board notes that the veteran 
was notified regarding the criteria for assignment of 
disability ratings in a March 2006, post-rating, letter.  
However, the timing of this notice is not shown to prejudice 
the veteran.  As the Board's decision herein denies each 
claim for service connection, no disability ratings or 
effective dates are being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and VA and private 
treatment records.  Also of record and considered are various 
statements submitted by the veteran and by his 
representative, on his behalf, as well as a transcript of the 
September 2007 Board hearing.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by and on the veteran's behalf, 
the Board finds that each of the claims for service 
connection must be denied.  

A.  Diabetes Mellitus

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions. 
 
The veteran contends that diabetes mellitus is due to 
herbicide exposure during service in Thailand.  Although, 
during the September 2007 hearing, the veteran's 
representative stated that the veteran was in-country in 
Vietnam for around nine hours when his flight home from 
Thailand to the United States stopped in Saigon, the 
veteran's representative added that there was no way to 
verify this reported stopover.  A January 2005 response from 
the National Personnel Records Center (NPRC) indicated that 
there was no documentation in the service personnel records 
to substantiate Vietnam service; rather, the veteran's 
Southeast Asia service was based in Thailand.  

While the veteran is competent to report visitation in 
Vietnam during the nine hour stopover in which he reported 
deplaning, the Board finds that such assertions are not 
considered persuasive when weighed against the service 
department's affirmative declaration that the veteran had no 
service in Vietnam.  Accordingly, the weight of the evidence 
is against a finding that the veteran served in-country in 
Vietnam.  There is, thus, no presumption of herbicide 
exposure and the veteran is not entitled to presumptive 
service connection for diabetes mellitus on the basis of 
herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307, 3.309.  The Board also points out that 
there is no actual evidence of in-service exposure to 
herbicides.

Notwithstanding the above, to give the appellant every 
consideration in connection with the claim, the Board has (as 
the RO has) considered other theories of entitlement in 
adjudicating the claim.  See, e.g., Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997).  In this case, however, the record 
does not otherwise provide a basis for a grant of service 
connection for diabetes mellitus. 
 
The veteran's service medical records are devoid of any 
notation as to any complaints, findings, or diagnosis of  
diabetes, and the endocrine system was assessed as normal on 
January 1966 separation examination.  Hence, diabetes 
mellitus was not shown in service, and the veteran does not 
contend otherwise.

During the September 2007 hearing, the veteran reported that 
he was first diagnosed with diabetes in 1992; however, the 
earliest documented evidence of a medical diagnosis of 
diabetes is reflected in a May 2003 medical record, many 
years after service discharge.  Because the veteran's 
diabetes mellitus was not medically shown to have manifested 
to a compensable degree within the first post service year, 
there is no rebuttable presumption of service incurrence 
afforded to certain chronic diseases, to include diabetes 
mellitus.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The Board also points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).
 
 
Further, there is no persuasive evidence of a nexus between 
diabetes and any incident of service.  None of the VA 
treatment notes reflecting a diagnosis of diabetes 
establishes a medical nexus between the diabetes diagnosed 
many years post- service and the veteran's military service.  
An October 2003 letter from the veteran's private physician 
noted that the veteran did not have a family history of 
diabetes mellitus or significant lipid abnormality, but had a 
metabolic syndrome consistent with a person who is prone to 
getting diabetes mellitus later in life.  She added that, 
since there was not a family history of diabetes, there 
should be consideration of the veteran's exposure to 
something in service which could have caused so many 
metabolic changes.  This vague statement, however, only 
suggests the possibility of in service exposure to something 
as causing metabolic changes, and does not definitively 
indicate a relationship between current diabetes mellitus and 
service.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  As such, this medical opinion 
does not provide persuasive support for the claim.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between a current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent and probative evidence supports the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Upper Respiratory Condition

The veteran has asserted that his upper respiratory condition 
is the result of exposure to DDT used in service.  

The veteran's service medical records are negative for any 
notation as to complaints, findings, or diagnosis of an upper 
respiratory condition, and the lungs and chest were assessed 
as normal on the January 1966 separation examination.  Hence, 
no upper respiratory disability was shown in service.

Records of private treatment from December 1993 to March 2004 
and records of VA treatment from January 2003 to April 2005 
reflect complaints regarding and treatment for cough, 
shortness of breath, and upper respiratory infections, as 
well as reactive airway disease, the latter of which appears 
to confirm the presence of a current respiratory disability.  
However, there is no medical evidence or opinion whatsoever 
that even suggests a medical nexus between any such 
disability and service, to include claimed DDT exposure.  

The Board also points out neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any medical evidence or opinion indicating a 
nexus between current respiratory disability and service.  
Moreover, during the September 2007 Board hearing, the 
veteran testified that he had not done any research on a 
relationship between his upper respiratory problems and 
exposure to DDT.  In short, there is no competent, persuasive 
evidence to support the claim for service connection.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's and his 
representative's oral and written assertions.  However, this 
claim also turns on the matter of whether there exists a 
medical relationship between claimed disability and service-
a matter about which the veteran and his representative are 
not competent to render a persuasive opinion.    See Bostain, 
11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  Hence, 
they cannot support the claim on the basis of such lay 
assertions, alone.

Under these circumstances, the Board finds that the claim for 
service connection for an upper respiratory condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.




ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.    

Service connection for an upper respiratory condition, 
claimed as due to exposure to DDT, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


